  7:19-cv-05007-JFB-SMB Doc # 43 Filed: 08/13/20 Page 1 of 1 - Page ID # 101




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

NICHOLAS D GOMPERT,

                     Plaintiff,                                7:19CV5007

       vs.
                                                                 ORDER
COXBILL COMPANY, and COLE COXBILL,

                     Defendants.


      This matter comes before the Court on the parties’ Stipulation for Dismissal

(Filing No. 42) of this case with prejudice. The Court being advised in the premises finds

that such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to bear their own costs.


      Dated this 13th day of August, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
